Rowland Gydeon & Daniel Baruh plaints agt Benjamin Gibbs Defendt in an action of debt of One hundred & eleven pounds Fourteen Shillings & eleven pence due by booke & bill with all due damages according to Attachmt. . . . The Jury . . . found for the plaintife One hundred and eleven pounds Fourteen Shillings & eleven pence mony & costs of Court. The Defendt appealed from this judgmt unto the next Court of Assistants & gaue bond wth Sureties according to law for the prosecution of the same to effect. [ 337 ]
[A mutilated bond for appearance, Gibbs’s Reasons of Appeal, and Gydeon’s Answer are in S. F. 1401.1-3. The defendant gives as his first reason of appeal that Gydeon sued by book and bill, yet produced only a bill and not his books. Gydeon replies to this “weake appeale”: “Who will blame a man to haue two Strings to his bow, Espetially Jn time of danger By Either of wich the Debt was Manifest.” In his conclusion he offers to produce his books which were also ready in the lower court,
thowgh new Euidence is as needless as Unusuall Jn the practice of this Court where, as God Command owr Father that the same Law should bee for the Stranger & sorjourner as for the Jssraellits, J may Expect equall Justice — thus Comiting my Case to the honnd Court and Gentlemen of the Jurye praing for the prosperity of yowr Gouermn and that yow may bee further fathers of this scatered Nation.
The Court of Assistants (Records, i. 49) sustained the lower court.]